EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
In claim 5, line 24, delete the term --the backward-- and insert “a backward”.
No authorization for this examiner’s amendment was necessary since the amendments were made in an effort to comply with 35 U.S.C. §112.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed on 9/22/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the communicating portion being inclined in the forward movement direction toward the fixed rail must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Allowable Subject Matter
Claims 2, 4-15 and 17-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 5, the prior art does not teach the cable winding wherein the cable entrance is disposed in a backward movement direction from the winding shaft, in combination with the claimed structure of the flat cable, sliding seat, vehicle body and movable body, in combination with the other limitations recited therein; regarding claim 7, the prior art does not teach the cable winding device comprising the structure of the winding housing portion wherein a first side end portion of the flexible flat cable corresponding to a first cable end portion is configured to be fixed to an end of the fixed rail corresponding to a first rail end portion, the cable winding device having a winding housing portion inside which a second side end portion of the flexible flat cable corresponding to a second cable end portion is configured to be fixed and inside which the flexible flat cable is configured to be wound and housed in a manner being able to be fed out and wherein the cable entrance is configured to be disposed above the fixed rail including a rail bottom surface portion and a rail side wall erected on each side of the rail bottom surface portion in a width direction such that a cross-section presenting a groove shape is formed with the rail bottom surface portion and the rail side wall, and a guide portion extending from the cable entrance to a groove inner portion of the fixed rail is provided, in combination with the claimed structure of the flat cable, sliding seat, vehicle body and movable body, in combination with the other limitations recited therein; regarding claim 11, the prior art does not teach the cable winding device comprising the structure of the winding housing portion wherein a first side end portion of the flexible flat cable corresponding to a first cable end portion is configured to be fixed to an end of the fixed rail corresponding to a first rail end portion, the cable winding device having a winding housing portion inside which a second side end portion of the flexible flat cable corresponding to a second cable end portion is configured to be fixed and inside which the flexible flat cable is configured to be wound and housed in a manner being able to be fed out and a connector electrically connected to the flexible flat cable housed inside the cable winding device is provided to the cable winding device, in combination with the claimed structure of the flat cable, sliding seat, vehicle body and movable body, in combination with the other limitations recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        July 25, 2022